Case 4:21-cv-00223-CLM Document 1-1 Filed 02/12/21 Page 1 of 6            FILED
                                                                 2021 Feb-12 AM 10:20
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA




                 EXHIBIT A
                                             DOCUMENT 1
                    Case 4:21-cv-00223-CLM Document 1-1 Filed 02/12/21 Page 2 of 6
                                                                         ELECTRONICALLY FILED
                                                                                                            yjOIOQ




                                                                                                           lmj          1/13/2021 3:39 PM
                                                                                                                     3 l-CV-202 1-900024.00
State of Alabama                                                                                    Ca:               CIRCUIT COURT OF
                                                      COVER SHEET                                                 ETOWAH COUNTY, ALABAMA
Unified Judicial System
                                          CIRCUIT COURT - CIVIL CASE                                31           CASSANDRA JOHNSON, CLERK

                                            (Not For Domestic Relations Cases)                      Date or t-wng:               judge uoae:
Form ARCiv-93       Rev. 9/18
                                                                                                    01/13/2021


                                                    GENERAL INFORMATION

                                   IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                                              SHAWN J. JONES v. THE HARTFORD


First Plaintiff:     [H Business         0 Individual                 First Defendant: 0 Business                        individual
                     F1 Government          Other                                             Government                 Other

NATURE OF SUIT : Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                   OTHER CIVIL FILINGS (cont'd)

      Q WDEA - Wrongful Death                                   ( ] MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
                                                                            Enforcement of Agency Subpoena/Petition to Preserve
  [I] TONG - Negligence: General
  I    I TOMV - Negligence: Motor Vehicle                          CVRT - Civil Rights
        TOWA - Wantonness                                   I     | COND - Condemnation/Eminent Domain/Right-of-Way
        TOPL - Product Liability/AEMLD                             CTMP - Contempt of Court
        TOMM - Malpractice-Medical                          0 CONT - Contract/Ejectment/Writ of Seizure
        TOLM - Malpractice-Legal                            [J TOCN - Conversion
  I    I TOOM - Malpractice-Other                                  EQND - Equity Non-Damages Actions/Declaratory Judgment/
                                                                           Injunction Election Contest/Quiet Title/Sale For Division
        TBFM - Fraud/Bad Faith/Misrepresentation
        TOXX - Other:                                              CVUD - Eviction Appeal/Unlawful Detainer
                                                                   FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                             FORF - Fruits of Crime Forfeiture
  Q TOPE - Personal Property                                [ I MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
        TORE - Real Properly                                1     I PFAB - Protection From Abuse
                                                            I     | EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                                   FELA - Railroad/Seaman (FELA)
        ABAN - Abandoned Automobile
                                                                   RPRO - Real Property
  Q ACCT - Account & Nonmortgage
                                                                   WTEG - Will/Trust/Estate/Guardianship/Conservatorship
        APAA - Administrative Agency Appeal
                                                           L.j COMP - Workers' Compensation
        ADPA - Administrative Procedure Act
                                                           Q CVXX - Miscellaneous Circuit Civil Case
        ANPS - Adults in Need of Protective Services

ORIGIN:       F 0 INITIAL FILING                                A [] APPEAL FROM                                     O    OTHER
                                                                      DISTRICT COURT

              R [     REMANDED                                  T T ] TRANSFERRED FROM
                                                                      OTHER CIRCUIT COURT

                                                                           Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                  L]YES 0NO                   jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)



RELIEF REQUESTED:                     0 MONETARY AWARD REQUESTED                          NO MONETARY AWARD REQUESTED

ATTORNEY CODE:

          ALL016                                    1/13/2021 3:39:34 PM                                  Is/ MYRON KAY ALLENSTEIN
                                               Date                                                 Signature of Attorney/Party filing this form



MEDIATION REQUESTED:                          yes 0 NO UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                            yes       NO
                                DOCUMENT 2
       Case 4:21-cv-00223-CLM Document 1-1 Filed 02/12/21 Page 3 of 6
                                                            ELECTRONICALLY FILED
                                                                         7 lm))     1/13/2021 3:39 PM
                                                                                  3 1 -CV-202 1 -900024.00
                                                                                 CIRCUIT COURT OF
                                                                             ETOWAH COUNTY, ALABAMA
                                                                            CASSANDRA JOHNSON, CLERK

                    IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA


SHAWN J. JONES,


       Plaintiff,


v.                                                     Case Number:


THE HARTFORD,


       Defendant.


                                         COMPLAINT

       1.      Plaintiff, age 59, is a disabled former oil field worker.

       2.      Plaintiff has long term disability benefits through Defendant The Hartford.

       3.      Plaintiff was involved in an automobile accident in 2006 when the vehicle

he was driving was rear-ended by a drunk driver.

       4.      Plaintiff is disabled due to injuries sustained in the accident which resulted

in a bulging disc at C4-5, C5-6, C6-7 and radiculitis in his left arm and fingers, Bell's

Palsy, migraine headaches, PTSD, major depression.          He also suffers from hypertension

and is blind in his right eye.

       4.      Plaintiff applied for and received long term disability benefits, but The

Hartford terminated benefits in November 2019.

       5.      Plaintiff is owed benefits from December 2019 to the present time.

       6.      Plaintiff receives Social Security disability benefits.

       7.      Plaintiff has exhausted all administrative remedies.

       8.     This claim is filed pursuant to 29 U.S.C. §1132.

       WHEREFORE, Plaintiff prays for appropriate relief, attorney fees and costs which

are less than $50,000.00.
                         DOCUMENT 2
Case 4:21-cv-00223-CLM Document 1-1 Filed 02/12/21 Page 4 of 6




                                 s/MYRON K. ALLENSTEIN fALL016^
                                 ROSE MARIE ALLENSTEIN (ALL060)
                                 ALLENSTEIN & ALLENSTEIN, LLC
                                 Attorneys for Plaintiff
                                 141 South 9th Street
                                 Gadsden, AL 35901
                                 (256) 546-6314
                                 (256) 547-7648 (fax)
                                 myron@allenstein.com
                                 rose@allenstein.com
                                  DOCUMENT 3
         Case 4:21-cv-00223-CLM Document 1-1 Filed 02/12/21 Page 5 of 6
                                                              ELECTRONICALLY FILED
                                                                      (»)        1/13/2021 3:39 PM
                                                                               3 l-CV-202 1-900024.00
                                                                                CIRCUIT COURT OF
                                                                            ETOWAH COUNTY, ALABAMA
                                                                           CASSANDRA JOHNSON, CLERK

                      IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA


SHAWN J. JONES,


         Plaintiff,


v.                                                     Case Number:


THE HARTFORD,


         Defendant.


                             WAIVER OF SERVICE OF PROCESS

TO:      MYRON K. ALLENSTEIN
         Allenstein & ALLENSTEIN, LLC
         141 South 9th Street
         Gadsden, AL 35901
         Attorney for Shawn J. Jones


       I acknowledge        receipt of your request that I waive service of process in the
lawsuit of Shawn J.        Jones v. The Hartford in the Circuit Court of Etowah County,
Alabama. I have also       received a copy of the complaint, two copies of this waiver, and a
means by which I can       return the signed waiver to you without cost to me.

      I agree to save the cost of service of process and an additional copy of the
complaint in this lawsuit by not requiring that The Hartford be served with judicial
process in the manner provided by Ala.R.Civ.P.4.

        The Hartford will retain all defenses or objections to the lawsuit or to the
jurisdiction or venue of the Court except for any objections based on a defect in the
summons or in the service of the summons.


         I understand that a judgment may be entered against Defendant The Hartford if
a written response is not served upon you on or before                        ., 2021.



Dated:
                                                  WILLIAM B. WAHLHEIM, JR.
                                                  Attorney for Defendant
                                                  The Hartford




                                                                                              l
                   Case 4:21-cv-00223-CLM Document 1-1 Filed 02/12/21 Page 6 of 6
     ap
            ISM-.-!    m
                        *2
<3
                                                 AlaFile E-Notice
           HI
              nbitiM
 3?<?        Afr l«n   *
                         .r

      .% OF Al>
                                                                                   3 1-CV-202 1-900024.00



To:     MYRON KAY ALLENSTEIN
        myron@allenstein.com




                           NOTICE OF ELECTRONIC FILING

                              IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA


                                         SHAWN J. JONES V. THE HARTFORD
                                                31-CV-202 1-900024. 00


                               The following complaint was FILED on 1/13/2021 3:39:21 PM




          Notice Date:        1/13/2021 3:39:21 PM




                                                                                 CASSANDRA JOHNSON
                                                                                CIRCUIT COURT CLERK
                                                                           ETOWAH COUNTY, ALABAMA
                                                                                  801 FORREST AVENUE
                                                                                              SUITE 202
                                                                                    GADSDEN, AL, 35901


                                                                                           256-549-2150
